DETAILED ACTION
In response to remarks filed 2 December 2020
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2020 has been entered.
Status of Claims
Claims 1-20 are pending;
Claim 1 is currently amended;
Claims 2-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 2 December 2020 have been fully considered. There is a pending 112 rejection of claim 1 which needs to be resolved before allowing the claims. Examiner previous response to arguments regarding claims 16-20 still applies and therefore they are not found persuasive. Claims 16-20 would be allowable if claim 16 mirrors the apparatus claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the underground support is configured to extend between the floor and the roof of the underground opening and support the roof of the underground opening”. It is unclear what’s the relationship between the first row of panels and second row of panels and the underground opening to understand how the support extend between the floor and the roof. A limitation clarifying that the panels are placed following the walls of the underground opening would suffice. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benton Jr (U.S. Patent Application Publication No. 2013/0279983).
As to Claim 16, Benton Jr discloses a method of installing an underground support for supporting an underground opening between a floor and a roof of the underground opening (The entire device with the concrete cured within the mold can be inserted in an underground opening perpendicular to a vertical soil wall and support this opening between a floor and a roof of the opening. The claim recites “for” which is intended use and the device is capable of doing this therefore meeting the claim limitation), the method comprising: 
Positioning a plurality of panels to form a first row of panels (Figure 17, #52) with each panel of the first row of panels secured to an adjacent panel of the first row of panels;
Positioning a plurality of panels to form a second row of panels (Figure 17, #51
Securing the first row of panels to the second row of panels with the first and second rows of panels defining an interior space (Figure 18 shows the bottom edge of the first row of panels abutting the top edge of the second row of panels in order to form the interior space); and
Positioning at least one of construction aggregate and concrete within the interior space (Figure 18 shows the bottom edge of the first row of panels abutting the top edge of the second row of panels in order to form the interior space which receives concrete) to stabilize the underground opening and support the underground opening between the floor and the roof of the underground opening (The use of “to” is intended use. In this case if the apparatus is placed within an underground opening of a corresponding size it will support the opening between the floor and the roof of the opening).
As to Claim 19, Benton Jr discloses the invention of Claim 16 (Refer to Claim 16 discussion). Benton Jr also discloses further comprising positioning the first row of panels and the second row of panels in a running bond pattern (Figure 17. A running bond pattern is a grid pattern and the row of panels resemble a grid pattern).
As to Claim 20, Benton Jr discloses the invention of Claim 16 (Refer to Claim 16 discussion). Benton Jr also discloses after positioning concrete within the interior space, removing the first and second rows of panels (Figure 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton Jr (U.S. Patent Application Publication No. 2013/0279983) in view of Loeffler-Lenz (U.S. Patent Application Publication No. 2007/0045508).
Claim 17, Benton Jr discloses the invention of Claim 16 (Refer to Claim 16 discussion). Benton Jr also discloses wherein each of the panels of the first row of panels and the second row of panels comprise a top flange (#93), a bottom flange (#91), a left flange (#94), and a right flange (#92). However, Benton Jr is silent about wherein securing the first row of panels to the second row of panels comprises positioning a plurality of fasteners through respective openings defined by the bottom flanges of the panels of the first row of panels and the top flanges of the panels of the second row of panels. Loeffler-Lenz discloses a flange (#24) with an opening configured to receive a fastener (#31). Benton Jr and Loeffler-Lenz are analogous art because they are from the same field of endeavor (i.e. concrete forms). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to secure the first row of panels to the second row of panels by positioning a plurality of fasteners through respective openings defined by the bottom flanges of the panels of the first row of panels and the top flanges of the panels of the second row of panels. The motivation would have been to attach the rows together. Accordingly, Benton Jr as modified teaches wherein securing the first row of panels to the second row of panels comprises positioning a plurality of fasteners through respective openings defined by the bottom flanges of the panels of the first row of panels and the top flanges of the panels of the second row of panels.
As to Claim 18, Benton Jr as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). However, Benton Jr as modified is silent about wherein each panel of the first row of panels is secured to an adjacent panel of the first row of panels by positioning a plurality of fasteners through respective openings defined by the left flanges and the right flanges of the panels of the first row of panels, and wherein each panel of the second row of panels is secured to an adjacent panel of the second row of panels by positioning a plurality of fasteners through respective openings defined by the left flanges and the right flanges of the panels of the second row of panels. Loeffler-Lenz discloses a flange (#24) with an opening configured to receive a fastener (#31). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have each panel of the first row of panels secured to an adjacent panel of the first row of panels by positioning a plurality of fasteners through respective openings defined by the left flanges and the right flanges of the panels of the first row of panels, and wherein each panel of the second row of panels is secured to an adjacent panel 
Allowable Subject Matter
Claims 1-15 would be allowable if claim 1 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678